Citation Nr: 1545637	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from May 1982 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for entitlement to service connection for PTSD.  

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of PTSD resulting from his service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

In addition, 38 U.S.C.A. § 1154 (b) (West 2014) provides that in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).


While the Veteran's service in Central and South America has not been verified.  The record supports that the Veteran served as an infantryman in the United States Army, with service in Berlin, Germany, during the Cold War with the Berlin Brigade and in the Republic of Korea.  During the January 2015 Board hearing, the Veteran testified to serving in a sniper section while in the Berlin Brigade.  He detailed witnessing an explosion and subsequently viewing a dead body.  While the Veteran's claimed stressor of witnessing an explosion and seeing  a dead body has not been confirmed, given the global political climate during the time of his duty in Berlin and Korea and the nature of the Veteran's military occupational station his report of patrol duty in both locations is credible.  Moreover, the Board finds it highly likely that the Veteran had a fear of hostile military or terrorist activity performing these duties. 

The Veteran also described a plane crash in Gander, Newfoundland which resulted in over 200 casualties, and the trauma he experienced participating in multiple funeral proceedings.  Arrow Air Flight 1285 (a charter flight carrying U.S. troops from Cairo, Egypt, to Fort Campbell Kentucky) crashed near Gander.  Over 250 passengers and crew died in the crash.  The record reflects that the Veteran was assigned to Fort Campbell at the time of the accident.  Thus, his report of participating in numerous funerals is entirely credible.  The Veteran's girlfriend has submitted a January 2015 statement in which she detailed the Veteran's nightmares of his service and emotional turmoil from his in-service experiences.

In this case, the record supports that the Veteran has a current diagnosis of PTSD related to his military service.  An April 2011 letter from VA psychiatrist B.K.B. states that the Veteran is being treated for PTSD, bipolar II disorder, depressed, and alcohol dependence, at the VA outpatient clinic in Colorado Springs, Colorado.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


